DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 18, the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2001/0007604 by Lail in view of CN 208283614 U patent publication by Chen.
Regarding claims 1-3, Lail teaches a fibre optic cable comprising a plurality of retractable fibre units (a high fiber count cable 10 having a plurality of optical fiber subgroups for mid-span access installation method, see at least Abstract, ¶[0005]) extending in parallel (Fig. 1) with one another within an extruded polymer tube (jacket 39), the fibre units being free to slide relative to one another (the optical fiber subgroups have low frictional characteristics for sliding contact therebetween, e.g., separated by a film thickness of a lubricant 27 shown schematically in FIG. 5, ¶[0022]) and to the tube such that a selected fibre unit can be accessed and re-directed by forming an opening in a wall of the tube and withdrawing a length of the selected fibre unit through the opening (i.e., mid-span access), wherein each of said fibre units comprises two or more optical fibres embedded in a solid resin material (the subgroups of optical fibers can be bonded together with a cured resin, e.g., a UV curable acrylate material, ¶[0023]) to form a coated fibre bundle and an extruded polymer sheath (tube 21) covering the coated fibre bundle, wherein the extruded polymer sheath of each said fibre unit comprises primarily polyethylene, PE polymer (¶[0033]), and wherein at least a lining (a waterblocking layer 36 provided on an armor tape 38 and inside the jacket 39) of the extruded polymer tube of the fibre optic cable.
Lail does not specify that the lining (waterblocking layer 36) is formed by polymer such as polypropylene or nylon.  Chen also teaches an armoured optical cable comprising an outer jacket 1, and armoured layer 2, and a waterproof material layer 3 (lining) inside the armoured layer 2, wherein the waterproof material is “determined according to the actual condition, can be nylon , PP and other common anti-plastic or rubber”. (See approximately middle of the 3rd page of the English translation, below a heading of “Specific executing trenchs”.)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use any suitable polymer as the lining material in Lail’s invention, as suggested by Chen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability (i.e., able to waterproof the interior of the optical cable) for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It is noted the term “extruded” or “extrusion” appearing in claim 1 and its dependent claims refers to a process by which the cable is made.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 4, Lail further teaches that the extruded sheath of each said fibre unit comprises a mixture of PE polymer and one or more additives including a friction reducing material (Tube 21 preferably includes a grease-like water blocking substance therein. ¶[0025]).
Regarding claim 5, Lail further teaches the material of said extruded sheath has a density of at least 935 kg/m3 optionally 940 kg/m3 or greater (since both Lail and the claimed invention use PE).
Regarding claim 9, Lail further teaches strength members 32 can be embedded in a jacket 35, wherein the strength member may be made of a pre-formed metallic material, e.g., steel, to provide protection for the cable against tensile stress.
Regarding claim 10-12, the claimed limitations are drawn to what the optical cable is employed to do and do not further distinguish over prior art physically or structurally.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lail and Chen as applied to claim 1 above, and further in view of JP20040077560A patent publication by Imada et al.  Lail teaches the optical fiber cable as claimed in claim 1 using the PE polymer but does not specify whether it is at least partially cross-linked.  Imada also teaches a fiber optic cable comprising a tube (polyethylene hollow pipe 2) that is  is preferable that the thermoplastic resin is crosslinked to a degree of crosslinking of 30% or more and 80% or less.  Imada further teaches that the hollow pipe has a resin crosslink degree of 30% or more, thereby improving the lateral pressure characteristics of the pipe, and when the degree of cross-linking of the resin of the hollow pipe exceeds 80%, the rigidity of the pipe is too large to be assembled at a predetermined twist pitch. (See at least ¶¶[0009], [0015], [0017] of the English translation.)  For this reason, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a cross-linking degree for the PE tube in Lail’s invention that balances its crush resistant property and rigidity, as suggested by Imada.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lail and Chen as applied to claim 1 above, and further in view of U.S. PGPub 2008/066947 by Glew.  Lail teaches the optical fiber cable as claimed in claim 1 using the extruded polymer tube with projections on an inner surface.  Glew also teaches an optical fiber communications cable comprising a tube and a plurality of optical fiber units 162 disposed therein (Fig. 1D), wherein the inner section of the tube includes a smooth or rifled (i.e., with projections as illustrated in Fig. 1D) surface as needed for blown finer applications to act as an air blown fiber (ABF) duct which is available for filling with optical fiber which is comprised of solid, semi-solid, foamed or hollow polymeric smooth internal and external surfaces.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lail’s invention by using a rifled inner surface for the extruded polymer tube, as needed for air-blowing different types of optical fibers through and filling the tube.
Regarding claim 8, Lail and Chen suggest the extruded polymer tube (PE) and the lines (PP or nylon) as stated above in rejection to claim 1. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the co-extrusion process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Claim(s) 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lail and Chen as applied to claim 1 above, and further in view of U.S. Patent 6,619,697 to Griffioen et al.
Regarding claim 25, Lail and Chen suggest the optical fiber cable for mid-span access installation but not the specific steps of the installation as claimed.  Griffioen teaches a method to provide mid-span branching access comprising: (a) installing an optical fibre cable as claimed in claim 1 extending from the distribution point and past the plurality of customer access points (feeder cables 12 extend to both upstream and downstream of customer access stations 16 as illustrated in Fig. 1); (b) for a customer access point, providing an opening in the tube wall of the fibre optic cable at a location convenient for the customer access point and withdrawing a length of a selected fibre unit through the opening (individual drop cables 14 are extracted from inside the feeder cable 12); (c) providing a branching duct (branch duct 20 off a Y-branch connector 10, Fig. 2) from the vicinity of said opening to said customer access point (16); (d) installing the withdrawn length of the selected fibre unit (corresponding to the length of the drop cable 14) through the branching duct from the opening to the access point; and (e) repeating steps (b) to (d) for successive customer access points, selecting a different fibre unit each time and forming a new opening or re-using an existing opening at a convenient location (multiple branch connectors 10 are used for different customer access points 16 as illustrated in Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the branch connectors for mid-span access installation of the optical cable, as suggested by Griffioen.  The reason is, without disturbing existing services, it is possible to use a "splittable" branch connector that is mountable in an operative branching position on the free end portions of an existing duct that has been cut at any mid-span location where a branch is desired.
Regarding claims 26, 27, while Griffioen does not specify length of the withdrawn fiber unit and the branch duct, in which the fiber unit is routed, this is a result effective variable that depends on the distance from the feeder cable/the branch connectors and their corresponding customer access points, it would have been to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine calculations to determine the workable range  of the fiber unit and the duct.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 28, 29, Griffioen further suggests for at least one customer access point in step (d) the selected fibre unit is installed through the branching duct by pushing (the splittable branch connector restores the existing protective duct and provides a protective branch stub permitting serial connection of an existing guide tube to a branch guide tube through which a continuous drop cable can be installed by pushing and/or blowing, col. 3, ll. 51-58).
Claim(s) 13-17, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lail in view of CN 208283614 U patent publication by Chen, and further in view of U.S. PGPub 2002/0126970 by Anderson et al.
Regarding claims 13-15, Lail teaches a method of manufacturing a fibre optic cable comprising a plurality of fibre units (subgroups 24, 25, 26 within an optical fiber group 22) extending in parallel with one another (Fig. 1) within an extruded polymer tube (jacket 39), the method comprising: (a) receiving said plurality of fibre units, each fibre unit having been manufactured previously and comprising two or more optical fibres embedded in a solid resin material to form a coated fibre bundle (optical fiber ribbons or subgroups can be bonded together with a cured resin) and an extruded polymer sheath (tube 21) covering the coated fibre bundle, the extruded polymer sheath comprising primarily polyethylene (PE) polymer; (b) feeding said plurality of fibre units together as a bundle through a central opening in an extrusion die, while extruding said polymer tube through said die around the bundle (tube 21 is extruded about the bonded ribbon subgroups, ¶[0023], die is inherent to an extrusion process), at least a lining (waterblocking layer 36) of the extruded polymer tube; (c) drawing said polymer tube and bundle through the extrusion die while controlling process parameters to draw the polymer tube to have finished interior and exterior dimensions such that the fibre units remain loose (as seen in Figs. 2-4) within the extruded tube (21), thereby producing said fibre optic cable such that a selected fibre unit can be accessed and re-directed by forming an opening in a wall of the tube and withdrawing a length of the selected fibre unit through the opening (i.e., installation via mid-span access of the cable, ¶[0005]).
Lail does not specify that the lining (waterblocking layer 36) is formed by polymer such as polypropylene or nylon.  Chen also teaches an armoured optical cable comprising an outer jacket 1, and armoured layer 2, and a waterproof material layer 3 (lining) inside the armoured layer 2, wherein the waterproof material is “determined according to the actual condition, can be nylon , PP and other common anti-plastic or rubber”. (See approximately middle of the 3rd page of the English translation, below a heading of “Specific executing trenchs”.)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use any suitable polymer as the lining material in Lail’s invention, as suggested by Chen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability (i.e., able to waterproof the interior of the optical cable) for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Lail does not specify while controlling process parameters to cool the polymer tube during the extrusion process.  Anderson also teaches an optical fiber cable designed for midspan access of optical fiber ribbons 14 by slitting a buffer tube 40, wherein the buffer tube is manufactured by extruding HDPE through a circular die and subsequently cooling the buffer tube for desired tube diameter and thickness parameters.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lail’s invention by cooling the polymer tube upon extrusion, as suggested by Anderson, in order to solidify the tube and set its process parameters according to desired specifications.
Regarding claim 16, Lail further teaches that the extruded sheath of each said fibre unit comprises a mixture of PE polymer and one or more additives including a friction reducing material (Tube 21 preferably includes a grease-like water blocking substance therein. ¶[0025]).
Regarding claim 17, Lail further teaches the material of said extruded sheath has a density of at least 935 kg/m3 optionally 940 kg/m3 or greater (since both Lail and the claimed invention use PE).
Regarding claim 20, Lail further teaches the solid resin material has a tensile modulus greater than 100 M Pa, optionally greater than 300 MPa (a UV-curable acrylate material, ¶[0023], which is identical to the example given by applicant’s own specification).
Regarding claim 24, Lail further teaches said extruded tube is extruded with one or more strength members (a corrugated or flat armor tape 38) integrated therein.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lail and Chen and Anderson as applied to claim 13 above, and further in view of JP20040077560A patent publication by Imada et al.  Lail teaches the optical fiber cable as claimed in claim 1 using the PE polymer but does not specify whether it is at least partially cross-linked.  Imada also teaches a fiber optic cable comprising a tube (polyethylene hollow pipe 2) that is preferable that the thermoplastic resin is crosslinked to a degree of crosslinking of 30% or more and 80% or less.  Imada further teaches that the hollow pipe has a resin crosslink degree of 30% or more, thereby improving the lateral pressure characteristics of the pipe, and when the degree of cross-linking of the resin of the hollow pipe exceeds 80%, the rigidity of the pipe is too large to be assembled at a predetermined twist pitch. (See at least ¶¶[0009], [0015], [0017] of the English translation.)  For this reason, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a cross-linking degree for the PE tube in Lail’s invention that balances its crush resistant property and rigidity, as suggested by Imada.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lail and Chen and Anderson as applied to claim 13 above, and further in view of U.S. PGPub 2008/066947 by Glew.  Lail teaches the optical fiber cable as claimed in claim 1 using the extruded polymer tube with projections on an inner surface.  Glew also teaches an optical fiber communications cable comprising a tube and a plurality of optical fiber units 162 disposed therein (Fig. 1D), wherein the inner section of the tube includes a smooth or rifled (i.e., with projections as illustrated in Fig. 1D) surface as needed for blown finer applications to act as an air blown fiber (ABF) duct which is available for filling with optical fiber which is comprised of solid, semi-solid, foamed or hollow polymeric smooth internal and external surfaces.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lail’s invention by using a rifled inner surface for the extruded polymer tube, as needed for air-blowing different types of optical fibers through and filling the tube.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lail and Chen and Anderson as applied to claim 13 above, and further in view of U.S. PGPub 2011/0305424 by Pierce et al.
Regarding claim 21-23, Lail further teaches an MDPE tube (jacket 39) and Chen further suggests a polypropylene or nylon lining layer.  Lail and Chen do not specify the tube and lining may be formed using a co-extrusion process.  Pierce also teaches an fiber optic cable 110 comprising composite layers of co-extruded polyethylene 270 for durability and polyamide (e.g., nylon) 280.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lail’s invention by coextruding the jacket and lining layers, for the advantages of tailoring tube properties and/or reducing material costs as is known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP9223102 discloses a cable for mid-span access and (micro)duct installation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2874